Case 17-16193-amc       Doc 63     Filed 03/31/20 Entered 03/31/20 14:54:00                 Desc Main
                                   Document     Page 1 of 3




                                  UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)
      ____________________________________
      ____________________________________
      In Re:                                                :
                                                            : Chapter 13
      Kenneth DeRosa                                        :
      Paula DeRosa                                          : Case No. 17-16193-AMC
                                                            :
                                 Debtors,                   :
      _________________________________                     :
      ------------------------------------------------------:
                                                            :
      U.S. Bank Trust National Association,                 :
      as Trustee of the Lodge Series III Trust              :
                                                            :
                                                            :
                        Movant,                             :
      v.                                                    : Hearing: April 28, 2020 at 11:00 a.m.
                                                            : Courtroom # 4
      Kenneth DeRosa                                        :
      Paula DeRosa                                          :
                                                            :
                                 Debtors,                   :
               and                                          :
                                                            :
      William C. Miller, Esquire                            : 11 U.S.C. §362(d)
                                 Trustee,                   :
                                                            :
                                 Respondents.               :
      ____________________________________:

                            NOTICE OF MOTION, RESPONSE DEADLINE
                                     AND HEARING DATE

              U.S. Bank Trust National Association, as Trustee of the Lodge Series III Trust, has filed

      a motion for relief from automatic stay under §362(d) with the court to permit Movant to pursue

      its rights in the property described below to the extent and in the manner provided by any

      applicable contract documents and non-bankruptcy law.

                         525 North Swarthmore Avenue, Swarthmore, Pennsylvania, 19081

                Your rights may be affected. You should read these papers carefully and discuss

       them with your attorney, if you have one in this bankruptcy case. (If you do not have an
Case 17-16193-amc         Doc 63   Filed 03/31/20 Entered 03/31/20 14:54:00          Desc Main
                                   Document     Page 2 of 3



      attorney, you may wish to consult one).

             1)      If you do not want the Court to grant Movant relief from the automatic stay

      regarding the above property, or if you want the court to consider your views on the motion,

      then on or before, April 14, 2020, you or your attorney must do all of the following:

                     a)      File with the Court a written response to Movant’s motion explaining

      your position. Your response must be filed with the Bankruptcy Clerk, at the United States

      Bankruptcy Court:

                             United States Bankruptcy Court
                             Eastern District of Pennsylvania
                             Bankruptcy Clerk of Courts
                             900 Market Street, Suite 400
                             Philadelphia, PA 19107

             If you mail your response to the Court for filing, you must mail it early enough so the

      Court will receive it on or before the date stated above:

                      b)     You must also mail a copy to:

      Brian E. Caine, Esquire               William C. Miller, Esquire
      PARKER, McCAY, P.A.                   Chapter 13 Trustee
      9000 Midlantic Drive, Ste 300         P.O. Box 1229
      P.O. Box 5054                         Philadelphia, PA 19105
      Mt. Laurel, NJ 08054                  Chapter 13 Trustee
      Attorney for Movant



             2)      If you or your attorney do not take the steps described in Paragraph 1(a) and

      Paragraph 1(b) and attend the hearing, the Court may decide that you do not oppose the relief

      sought in the motion and may enter an order granting the relief requested in the motion.

             3)      A hearing on the motion is scheduled to be held before the Honorable Judge

      Ashely M. Chan, on April 28, 2020, at 11:00 a.m. in United States Bankruptcy Court, Eastern
Case 17-16193-amc      Doc 63   Filed 03/31/20 Entered 03/31/20 14:54:00            Desc Main
                                Document     Page 3 of 3



      District of Pennsylvania, Robert N.C. Nix Sr. Federal Courthouse, 900 Market Street, Suite

      400, Courtroom #4, Philadelphia, PA 19107.

             4)     If a copy of the motion is not enclosed, a copy of the motion will be provided

      to you if you request a copy from the attorney named in paragraph 1(b).

             5)     You may contact the Bankruptcy Clerk’s Office at (215) 408-2800 to find out

      whether the hearing has been canceled because no one filed an answer.




  Dated: March 31, 2020                            By: /s/ Brian E. Caine
                                                   BRIAN E. CAINE, ESQ.
                                                   ATTORNEY FOR MOVANT
                                                   PA ID# 86057
                                                   Parker, McCay, P.A.
                                                   9000 Midlantic Drive, Ste 300
                                                   P.O. Box 5054
                                                   Mt. Laurel, NJ 08054
                                                   (856) 985-4059
                                                   bcaine@parkermccay.com
